UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7542



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


COREY STEVEN JOHNSON, a/k/a Little Corey,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-93-419-JFM, CA-97-1384-JFM)


Submitted:   February 3, 1998             Decided:   March 12, 1998


Before WIDENER, ERVIN, and WILKINS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Corey Steven Johnson, Appellant Pro Se. Susan Moss Ringler, Andrea
L. Smith, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Mary-
land, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district
court. United States v. Johnson, Nos. CR-93-419-JFM; CA-97-1384-JFM
(D. Md. Sept. 30, 1997). We deny the motion for stay and dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument
would not aid the decisional process.




                                                         DISMISSED




                                2